IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ROSLIND BARBER-BANKS,1   §
                             §                    No. 92, 2018
        Respondent Below,    §
        Appellant,           §                    Court Below—Family Court
                             §                    of the State of Delaware in and for
        v.                   §                    New Castle County
                             §
    DONNA DAULTON and MARCUS §                    File No. CN17-05159
    HOUSTON-DAULTON,         §                    Petition No. 17-30582
                             §
        Petitioners Below,   §
        Appellees.           §

                               Submitted: December 14, 2018
                                Decided: December 21, 2018

                                           ORDER

         Having considered the notice to show cause, the Court concludes that:

         (1)    On February 21, 2018, the appellant, Roslind Barber-Banks, filed a

notice of appeal from a Family Court order granting guardianship of her daughter to

the paternal grandparents. In June 2018, a notice to show cause was discharged after

the Family Court granted Barber-Banks’ motion to proceed in forma pauperis as to

the Family Court fee and a briefing scheduled was issued. On November 1, 2018,

the Chief Deputy Clerk issued, by certified mail to the address Barber-Banks had

provided, a notice directing Barber-Banks to show cause why the appeal should not




1
    The Court previously assigned pseudonyms to the appellants under Supreme Court Rule 7(d).
be dismissed for her failure to file an opening brief and appendix on or before

October 8, 2018.

      (2)   The certified notice to show cause was returned to the Court in an

envelope marked “Return to Sender, Unclaimed, Unable to Forward.” On December

3, 2018, the notice to show cause was re-sent by first class mail. Barber-Banks has

failed to respond to the notice show cause within the required ten-day period. Under

these circumstances, dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice




                                         2